                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSE ELIA DIAZ                                      CIVIL ACTION

                      v.                            NO. 19-1297

MICHAEL CLARK, et al



                                             ORDER
        AND NOW, this 15 th day of January 2020, upon considering the Petition for writ of

habeas corpus (ECF Doc. No. 1), Response (ECF Doc. No. 13), Petitioner's Reply (ECF Doc.

No. 16), following careful and independent review of the Honorable Marilyn Heffley's extensive

Report and Recommendation (ECF Doc. No. 17), without timely Opposition from the pro se

Petitioner, for good cause including specifically finding Petitioner failed to demonstrate, but for

counsel's alleged errors, he would have insisted on going to trial when faced being convicted on

a variety of counts particularly given the DNA evidence and the extensive oral colloquy and

written plea filed of record and finding the Post-Conviction Relief Act Court conducted a hearing

and evaluated the merits in his post-conviction petition after providing the Petitioner the

opportunity to explain his position contrary to the portion of the guilty plea directly contradicting

Petitioner's claims, and finding the denial of a third continuance does not deprive this Petitioner

of due process, it is ORDERED:

       1.      Judge Heffley's detailed Report and Recommendation (ECF Doc. No. 17) 1s

APPROVED and ADOPTED;

       2.      We DENY and DISMISS the Petition for writ of habeas corpus (ECF Doc. No.

1) with prejudice;
           3.      We find no probable cause to issue a certificate of appealability as Petitioner has

    not demonstrated reasonable jurists would debate the correctness of the procedural aspects of this

    ruling nor has he made a substantial showing of the denial of a constitutional right; 1 and,

           4.      The Clerk of Court shall close this case.




1
    See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473,484 (2000).
                                                    2
